DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 10 drawn to a frothing assembly) in the reply filed on 6 April 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 5 – “the perforated member has an end portion …” could be better clarified as “the perforated member is an end portion …”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1 is considered invoking a means plus function since the generic placeholder “frothing device” is not modified by sufficient structure. The specification teaches “plurality of blades” as sufficient structure in paragraph [0008]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (United Kingdom Patent No. GB 2438596(A) hereinafter Clark).

Regarding Claim 1, Clark teaches a frothing assembly (figure 1: entire apparatus) to froth milk in a container (text page 3 lines 25 – 30: “container” & intended use: the preceding claim language is considered a function of the type of liquid being serviced and is therefore considered intended use), the assembly including: a body (figure 1: mount 103); a motor fixed to the body (text page 7 lines 10 – 15: “a drive motor (not shown)”) and having an output shaft that is rotatably driven about a longitudinal axis of the shaft (figure 1: axle 102); a frothing device, 112f: plurality of blades, rotatably driven by the shaft (figure 1: paddle 100 & figure 2: paddle blades 201) and to be submerged in the milk in the container (intended use: the preceding claim language is a function of how to use the frothing device with a selected type of liquid and is therefore considered intended use); and a perforated member at least partly surrounding the frothing device and spaced from the frothing device by a clearance (figures 4 and 8: gauze 105), wherein rotation of the frothing device causes movement of milk in the clearance and movement of milk through the perforated member to be circulated back through the container and the clearance to cause frothing of the milk (intended use: the preceding claim language is considered a function of the speed the paddle is operated at and the depth of the frothing device in the liquid; it is therefore considered intended use).  

Regarding Claim 2, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 1, wherein the frothing device includes a plurality of blades that are spaced angularly about said axis (figure 2: paddle blades 201 are spaced apart), and that have a direction of extension away from said axis that includes a radial component (figure 2: paddle blades 201 extend away from said longitudinal axis).  

Regarding Claim 3, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 2, wherein the direction of extension also includes an angular component (figure 2: paddle blades 201 extend away from each other at 180ᵒ).  

Regarding Claim 4, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 2, wherein each of the blades is generally flat (figure 2: paddle blades 201 are generally flat).  

Regarding Claim 5, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 1, wherein the perforated member has an end portion providing a plurality of passages through which the milk may pass (figures 4 & 8: gauze 105 has a plurality of passages).  

Regarding Claim 6, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 5, wherein said end portion is at least partly coextensive with the blades in the direction of said axis (figures 4 & 8: gauze 105 extends along the longitudinal axis direction along with paddle blades 201).  1248404_1

Regarding Claim 7, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 5, wherein said end portion is substantially coextensive with the blades in the direction of said axis (figures 4 & 8: gauze 105 extends along the longitudinal axis direction along with paddle blades 201 for a substantial distance).  

Regarding Claim 8, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 1, wherein the frothing device and perforated member provides an assembly that is detachable with respect to the motor (figure 1: attachment means 108 is used to attach and detach the frothing device).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (United Kingdom Patent No. GB 2438596(A) hereinafter Clark).

Regarding Claim 9, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 1, wherein said clearance is annular (figure 8: the space between gauze 105 and paddle 100 is annular).
Clark is silent on the annular space is 0.5 to 1.00mm.  
Absent any unexpected results, it would have been an obvious matter of design choice to modify the annular clearance space to 0.5 to 1.00mm in order to find the optimum space to allow for the necessary frothing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 10, Clark teaches the frothing assembly (figure 1: entire apparatus) of claim 9
Clark is silent on the clearance is about 0.5mm.
Absent any unexpected results, it would have been an obvious matter of design choice to modify the annular clearance space to 0.5mm in order to find the optimum space to allow for the necessary frothing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/205345(A1) to Boozer teaches a blade assembly for a blending system. The blade body includes paddles extending from the body. Regarding Claim 3, Boozer teaches blade paddles that extend with an angular component (figures 4 & 5b: paddles 330) in the same manner as the instant case (instant case figure 7: blades 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774